IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                        : NO. 799
                                              :
APPOINTMENT TO THE                            : SUPREME COURT RULES DOCKET
JUDICIAL CONDUCT BOARD                        :




                                           ORDER

PER CURIAM
         AND NOW, this 26th day of July, 2019, the Honorable Renée Cohn Jubelirer,

Centre County, is hereby appointed as a member of the Judicial Conduct Board for a term

of four years, commencing August 31, 2019.



         Justice Dougherty did not participate in this matter.